Citation Nr: 1530682	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  15-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a rating decision issued in August 1972 that denied service connection for a chest condition, characterized as a paratracheal mass of undetermined etiology.
 
2.  Entitlement to service connection for asthma, claimed as secondary to the service-connected granulatomatous mass. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961 and from September 1961 to January 1968.
 
The Board issued a decision in February 2012 that denied the Veteran's appeal for a compensable rating for an old granulomatous disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013 the Court issued a Memorandum Decision that affirmed the Board's denial of a compensable rating for old granulomatous disease.  However, the Court found that the Veteran had raised two issues that were not addressed by the Board: a claim of CUE in a rating decision in August 1972 that denied service connection for a chest condition; and, a claim of entitlement to service connection for asthma as secondary to the service-connected granulatomatous mass.

The Board notes that the CUE issue on appeal is regarding the denial of service connection by the August 1972 rating decision.  The AOJ phrased the issue incorrectly in referring to whether there was CUE in the "evaluation assigned" by the August 1972 rating decision.  Notably, no "evaluation" was assigned in 1972.  The issue was entitlement to service connection.  Regardless, the AOJ's reasons and bases for denial of the Veteran's CUE claim was appropriate to the correct issue on appeal (service connection, not evaluation); therefore, there is no prejudice to the Veteran in revising the wording of the issue to reflect the correct terminology.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In May 2015, the Veteran's claims were certified to the Board.  A June 2015 Report of General Information indicates that the Veteran has requested a Decision Review Officer (DRO) hearing at the Huntington, West Virginia RO and was calling to ensure that he got one.  The Veteran's claims must be remanded to the RO so that the Veteran may be provided the requested DRO hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Decision Review Officer hearing at the Huntington, West Virginia RO in accordance with his request.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

